FILED
                            NOT FOR PUBLICATION                             DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30179

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00034-RSM

  v.
                                                 MEMORANDUM*
TIMOTHY WAYNE EHLERS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Timothy Wayne Ehlers appeals from the district court’s judgment and

challenges the condition of supervised release requiring him to participate in a

mental health program. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ehlers contends that the district court abused its discretion and imposed a

substantively unreasonable supervised release condition because he has not been

diagnosed with a mental illness, the only evidence regarding his mental health was

anecdotal, his offense lacked “any mental health component,” and his substance

abuse problem provides an alternate explanation for his behavior. We disagree.

The record supports the district court’s conclusion that Ehlers may benefit from a

mental health program. The condition is reasonably related to the goals of

protecting the public and providing Ehlers with necessary treatment, involves no

greater deprivation of liberty than is reasonably necessary to achieve those goals,

and is consistent with the policy statement in U.S.S.G. § 5D1.3(d)(5). See 18

U.S.C. § 3583(d); United States v. Lopez, 258 F.3d 1053, 1056-57 (9th Cir. 2001).

      AFFIRMED.




                                          2                                    13-30179